 

Exhibit 10.1

 

  EXCHANGE NOTE SALE AGREEMENT   dated as of March 15, 2017   between   AUTO
LEASE FINANCE LLC,
as Seller   and   WORLD OMNI AUTO LEASING LLC,
as Buyer  

 

 

 

 

Table of Contents

 

    Page       Article I DEFINITIONS 1 Section 1.1 Certain Terms 1 Section 1.2
Other Definitional Provisions 1 Section 1.3 Other Terms 2 Section 1.4
Computation of Time Periods 2       Article II PURCHASE AND CONTRIBUTION 2
Section 2.1 Agreement to Sell and Contribute 2 Section 2.2 Consideration and
Payment 2 Section 2.3 Representations, Warranties and Covenants 2 Section 2.4
Protection of Title 8 Section 2.5 Other Adverse Claims or Interests 9      
Article III MISCELLANEOUS 9 Section 3.1 Transfers Intended as Sale; Security
Interest 9 Section 3.2 Specific Performance 10 Section 3.3 Notices, Etc 10
Section 3.4 Choice of Law 11 Section 3.5 Counterparts 11 Section 3.6 Amendment
11 Section 3.7 Waivers 12 Section 3.8 Entire Agreement 12 Section 3.9
Severability of Provisions 12 Section 3.10 Binding Effect; Assignability 12
Section 3.11 Acknowledgment and Agreement 12 Section 3.12 No Waiver; Cumulative
Remedies 13 Section 3.13 Nonpetition Covenant 13 Section 3.14 Each Exchange Note
Separate; Assignees of Exchange Note 13 Section 3.15 Submission to Jurisdiction;
Waiver of Jury Trial 14

 

Schedule I Perfection Representations, Warranties and Covenants

 

i 

 

 

EXCHANGE NOTE SALE AGREEMENT

 

THIS EXCHANGE NOTE SALE AGREEMENT is made and entered into as of March 15, 2017
(as amended, supplemented or modified from time to time, this “Agreement”) by
AUTO LEASE FINANCE LLC, a Delaware limited liability company (the “Seller”), and
WORLD OMNI AUTO LEASING LLC, a Delaware limited liability company (the “Buyer”).

 

WITNESSETH:

 

WHEREAS, World Omni LT is a Delaware statutory trust (the “Titling Trust”)
formed and operated pursuant to that certain Second Amended and Restated Trust
Agreement dated as of July 16, 2008 (as amended, modified or supplemented from
time to time, the “Titling Trust Agreement”) for the purpose, among other
things, of acquiring title to Closed-End Units and issuing Exchange Notes,
relating to separate Reference Pools of Closed-End Units within the Closed-End
Collateral Specified Interest in the Titling Trust;

 

WHEREAS, on the date hereof, the Titling Trust has, pursuant to the Exchange
Note Supplement 2017-A to the Collateral Agency Agreement (the “Exchange Note
Supplement”), issued the Closed-End Exchange Note (the “Exchange Note”) to the
Seller as the Initial Beneficiary; and

 

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
acquire, the Exchange Note;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1           Certain Terms. Terms defined in Appendix A to the
Collateral Agency Agreement and in Appendix A to the Indenture, dated as of
March 15, 2017 (as amended, supplemented or modified from time to time, the
“Indenture”), between World Omni Automobile Lease Securitization Trust 2017-A, a
Delaware statutory trust (the “Issuing Entity”), and MUFG Union Bank, N.A., as
indenture trustee (the “Indenture Trustee”), are, unless otherwise defined
herein or unless the context otherwise requires, used herein as defined therein.

 

Section 1.2           Other Definitional Provisions

 

(a)          Each term defined in the singular form in this Agreement shall mean
the plural thereof when the plural form of such term is used in this Agreement
or any certificate, report or other document made or delivered pursuant hereto,
and each term defined in the plural form in shall mean the singular thereof when
the singular form of such term is used herein or therein.

 

(b)          The words “hereof”, “herein”, “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to or of this Agreement unless otherwise
specified.

 

 

 

 

Section 1.3           Other Terms. All accounting terms not specifically defined
herein or in Appendix A to the Indenture shall be construed in accordance with
GAAP. All terms used in Article 9 of the UCC and not specifically defined herein
or in Appendix A to the Indenture are used herein as defined in such Article 9.

 

Section 1.4           Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

 

Article II

PURCHASE AND CONTRIBUTION

 

Section 2.1           Agreement to Sell and Contribute. On the terms and subject
to the conditions set forth in this Agreement, on the date hereof, the Seller
hereby transfers, assigns, sets over, sells and otherwise conveys to the Buyer,
without recourse, except as provided in Section 2.3(c), and the Buyer hereby
purchases from the Seller, all of the Seller’s right, title and interest in and
to the Exchange Note, including, but not limited to, all Closed-End Collections
with respect to the related 2017-A Reference Pool after the Cut-Off Date.

 

Section 2.2           Consideration and Payment. In consideration of the
transfer of the Exchange Note to the Buyer on the Closing Date, the Buyer shall
pay to the Seller on the Closing Date, the Exchange Note Purchase Price with
respect thereto. If the Exchange Note Purchase Price to be paid for the Exchange
Note exceeds the amount of any cash payment for the account of the Seller on
such day, such excess shall automatically be considered to have been contributed
to the Buyer by the Seller as a capital contribution. As of the Closing Date,
the Buyer paid in cash $698,493,978.60 of the Exchange Note Purchase Price.

 

Section 2.3           Representations, Warranties and Covenants.

 

(a)          Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Buyer that, as of the date hereof:

 

(i)          Existence and Power. The Seller is a limited liability company and
the Titling Trust is a statutory trust, in each case, duly organized, validly
existing and in good standing under the laws of its state of organization, and
each of the Seller and the Titling Trust has all power and authority required to
carry on its business as it is now conducted. Each of the Seller and the Titling
Trust has obtained all necessary licenses and approvals, in all jurisdictions
where the failure to do so would materially and adversely affect the business,
properties, financial condition or results of operations of the Seller or the
Titling Trust, respectively, taken as a whole.

 

 2 

 

 

(ii)         Corporate Authorization and No Contravention. The execution,
delivery and performance by each of the Seller and the Titling Trust of each
Transaction Document to which it is a party (i) have been duly authorized by all
necessary action, (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
agreement, contract, order or other instrument to which it is a party or its
property is subject and (iii) will not result in any Adverse Claim on the
Exchange Note or give cause for the acceleration of any indebtedness of the
Seller or the Titling Trust.

 

(iii)        No Consent Required. No approval, authorization or other action by,
or filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller or the Titling Trust of any
Transaction Document other than UCC filings and other than approvals and
authorizations that have previously been obtained and filings which have
previously been made.

 

(iv)        Binding Effect. Each Transaction Document to which the Seller or the
Titling Trust is a party constitutes the legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its terms, except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.

 

(v)         Ownership and Transfer of Exchange Note. Immediately preceding its
sale of the Exchange Note to the Buyer, the Seller was the owner of the Exchange
Note, free and clear of any Adverse Claim, and after such sale of the Exchange
Note to the Buyer, the Buyer shall be entitled to all of the rights and benefits
of a holder of an Exchange Note under the Collateral Agency Agreement and the
Exchange Note Supplement.

 

(vi)        Applicable Law. Each of the Seller and the Titling Trust is in
compliance with all Applicable Laws, the failure to comply with which would have
a material adverse effect.

 

(vii)       Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) question the validity or enforceability of this
Agreement or adversely affect the ability of the Seller to perform its
obligations hereunder or (ii) individually or in the aggregate would have a
material adverse effect. Neither the Seller nor the Titling Trust is in default
with respect to any orders of any Governmental Authority, the default under
which individually or in the aggregate would have a material adverse effect.

 

(viii)      Status of Seller. The Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Seller is not
subject to regulation as a “holding company”, an “affiliate” of a “holding
company”, or a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

(ix)         Status of Titling Trust. The Titling Trust is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
The Titling Trust is not subject to regulation as a “holding company”, an
“affiliate” of a “holding company”, or a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

 3 

 

 

The representations and warranties set forth in this Section 2.3(a) shall speak
only as of the date hereof and shall survive the sale of the Exchange Note
hereunder.

 

(b)          Representations and Warranties With Respect to Each Transaction
Unit. The Seller hereby represents and warrants to the Buyer with respect to
each Transaction Unit on the Closing Date that, as of the Cut-Off Date or the
Closing Date, as applicable, (i) each Closed-End Lease included in the 2017-A
Reference Pool complies with all requirements of Applicable Law in all material
respects, (ii) that the information relating to each Transaction Unit set forth
on Schedule 1 of the Exchange Note Supplement is true and correct in all
material respects, and (iii) that as of the Cut-Off Date each Closed-End Lease
with respect to a Transaction Unit allocated to the 2017-A Reference Pool was an
Eligible Lease. This Section 2.3(b) shall survive the allocation of the
Transaction Units to the 2017-A Reference Pool.

 

(c)          Reallocation Upon Breach of Representations and Warranties. Upon
discovery by the Buyer or the Seller of a breach of the representations and
warranties set forth in Section 2.3(b) at the time such representations and
warranties were made which materially and adversely affects the interests of the
Issuing Entity, in its indirect capacity as the Exchange Noteholder, in any
Transaction Unit, the party discovering such breach shall give prompt written
notice thereof to the other parties. If the Seller (i) has knowledge of a breach
of a representation or warranty made in Section 2.3(b), (ii) receives notice
from the Depositor, the Issuing Entity, the Owner Trustee or the Indenture
Trustee of a breach of a representation or warranty made in Section 2.3(b),
(iii) receives a Reallocation Request from the Owner Trustee or the Indenture
Trustee for a Unit or (iv) receives a Review Report that indicates a Test Fail
for a Transaction Unit, then, in each case, the Seller will (or cause World Omni
to) investigate the Transaction Unit to confirm the breach and determine if the
breach materially and adversely affects the interests of the Issuing Entity, in
its indirect capacity as the Exchange Noteholder. None of the Titling Trust, the
Titling Trustee, the Titling Trustee Agent, the Closed-End Collateral Agent, the
Initial Beneficiary, the Servicer, the Issuing Entity, the Owner Trustee, the
Indenture Trustee, the Asset Representations Reviewer or the Administrator will
have an obligation to investigate whether a breach of any representation or
warranty has occurred or whether any Transaction Unit is required to be
reallocated under this Section 2.3(c). If the Seller does not correct or cure
such breach prior to the end of the Collection Period after the date that the
Seller had knowledge or was notified of such breach, then the Seller shall
direct the Closed-End Administrative Agent and the Servicer to reallocate the
noncompliant Closed-End Units from the 2017-A Reference Pool to the Warehouse
Facility Pool or an Unencumbered Reference Pool on the Closed-End Exchange Note
Payment Date following the end of such Closed-End EN Collection Period. In
consideration for such reallocation, the Seller shall be required to deposit an
amount equal to the Securitization Value of such noncompliant Closed-End Units
into the Exchange Note Collection Account as of the end of the Closed-End EN
Collection Period preceding such Closed-End Exchange Note Payment Date prior to
11 a.m., New York City time, on the Business Day preceding such Closed-End
Exchange Note Payment Date, in order for the Closed-End Administrative Agent to
apply such amount to the payment of principal of the Exchange Note. It is
understood and agreed that the obligation of the Seller to deposit such amount
(the “Repurchase Payment”) relating to the Closed-End Lease as to which such a
breach has occurred and is continuing as described above shall constitute the
sole remedy respecting such breach available to the Buyer and any other Person.
None of the Servicer, the Issuing Entity, the Owner Trustee, the Indenture
Trustee, the Titling Trustee, the Closed-End Collateral Agent, the Closed-End
Administrative Agent, the Asset Representations Reviewer, the Seller, the
Depositor or the Administrator will have an obligation to investigate whether a
breach or other event has occurred that would require the reallocation of any
Transaction Unit under this Section 2.3(c) or whether any Transaction Unit is
required to be reallocated under this Section 2.3(c).

 

 4 

 

 

(d)          Dispute Resolution.

 

(i)          Referral to Dispute Resolution. If the Issuing Entity, the Owner
Trustee (acting at the direction of a Certificateholder), the Indenture Trustee,
a Noteholder or a Note Owner (the “Requesting Party”) requests that the Seller
reallocate a Transaction Unit pursuant to Section 2.3(c) due to an alleged
breach of a representation and warranty in Section 2.3(b) (which reallocation
request shall provide sufficient detail so as to allow the Seller to reasonably
investigate the alleged breach of the representations and warranties in Section
2.3(b); provided that with respect to a reallocation request from a Noteholder
or a Note Owner, such reallocation request shall initially be provided to the
Indenture Trustee) (each, a “Reallocation Request”), and the Reallocation
Request has not been resolved, the alleged breach has not otherwise been cured
or the related Transaction Unit has not otherwise been reallocated, paid-off or
otherwise satisfied, within 180 days of the receipt of notice of the
Reallocation Request by or on behalf of the Seller, the Requesting Party may
refer the matter, in its discretion, to either mediation (including non-binding
arbitration) or binding third-party arbitration by filing in accordance with ADR
Rules and providing a notice to the Seller. The Requesting Party must start the
mediation (including non-binding arbitration) or arbitration proceeding
according to the ADR Rules of the ADR Organization within 90 days after the end
of the 180-day period. The Seller agrees to participate in the dispute
resolution method selected by the Requesting Party. However, if the Transaction
Unit subject to a Reallocation Request was part of a Review and the Review
Report states no Test Fails for the Transaction Unit, the Reallocation Request
for the Transaction Unit will be deemed to have been resolved.

 

(ii)         Mediation. If the Requesting Party selects mediation for dispute
resolution:

 

(A)         The mediation will be administered by the ADR Organization using its
ADR Rules. However, if any ADR Rules are inconsistent with the procedures for
mediation stated in this Section 2.3(d), the procedures in this Section 2.3(d)
will control.

 

(B)         A single mediator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules. The mediator must
be impartial, an attorney admitted to practice in the State of New York and have
at least 15 years of experience in commercial litigation and, if possible,
consumer finance or asset-backed securitization matters.

 

 5 

 

 

(C)         The mediation will start within 15 days after the selection of the
mediator and conclude within 30 days after the start of the mediation.

 

(D)         Expenses of the mediation will be allocated among the parties as
mutually agreed by them as part of the mediation.

 

(E)         If the parties fail to agree at the completion of the mediation, the
Requesting Party may refer the Reallocation Request to arbitration under this
Section 2.3(d) or may seek adjudication of the Reallocation Request in court.

 

(iii)        Binding Arbitration. If the Requesting Party selects arbitration
for dispute resolution:

 

(A)         The arbitration will be administered by the ADR Organization using
its ADR Rules. However, if any ADR Rules are inconsistent with the procedures
for arbitration stated in this Section 2.3(d), the procedures in this Section
2.3(d) will control.

 

(B)         A single arbitrator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules. The arbitrator
must be impartial, an attorney admitted to practice in the State of New York and
have at least 15 years of experience in commercial litigation and, if possible,
consumer finance or asset-backed securitization matters. The arbitrator will be
independent and impartial and will comply with the Code of Ethics for
Arbitrators in Commercial Disputes in effect at the time of the arbitration.
Before accepting an appointment, the arbitrator must promptly disclose any
circumstances likely to create a reasonable inference of bias or conflict of
interest or likely to preclude completion of the proceedings within the stated
time schedule. The arbitrator may be removed by the ADR Organization for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.

 

(C)         The arbitrator will have the authority to schedule, hear and
determine any motions, including dispositive and discovery motions, according to
New York law, and will do so at the motion of any party. Discovery will be
completed within 30 days of selection of the arbitrator and will be limited for
each party to two witness depositions not to exceed five hours, two
interrogatories, one document request and one request for admissions. However,
the arbitrator may grant additional discovery on a showing of good cause that
the additional discovery is reasonable and necessary. Briefs will be limited to
no more than ten pages each, and will be limited to initial statements of the
case, motions and a pre-hearing brief. The evidentiary hearing on the merits
will start no later than 60 days after selection of the arbitrator and will
proceed for no more than six consecutive Business Days with equal time allocated
to each party for the presentation of evidence and cross examination. The
arbitrator may allow additional time for discovery and hearings on a showing of
good cause or due to unavoidable delays.

 

 6 

 

 

(D)         The arbitrator will make its final determination no later than 90
days after its selection. The arbitrator will resolve the dispute according to
the terms of this Agreement and the other Transaction Documents, and may not
modify or change this Agreement or the other Transaction Documents in any way or
award remedies not consistent with the Transaction Documents. The arbitrator
will not have the power to award punitive damages or consequential damages in
any arbitration conducted by them. In its final determination, the arbitrator
will determine and award the expenses of the arbitration (including filing fees,
the fees of the arbitrator, expense of any record or transcript of the
arbitration and administrative fees) to the parties in its reasonable
discretion; provided, that, notwithstanding any other provision of this
Agreement or any other document, under no circumstances whatsoever will the
Owner Trustee be liable for any such costs, expenses, and/or liabilities that
could be allocated to a Certificateholder as the Requesting Party. The
determination of the arbitrator will be in writing and counterpart copies will
be promptly delivered to the parties. The determination will be final and
non-appealable, except for actions to confirm or vacate the determination
permitted under federal or State law, and may be entered and enforced in any
court of competent jurisdiction over the parties and the matter.

 

(E)         By selecting binding arbitration, the Requesting Party is giving up
the right to sue in court, including the right to a trial by jury.

 

(F)         The Requesting Party may not bring a putative or certificated class
action to arbitration. If this waiver of class action rights is found to be
unenforceable for any reason, the Requesting Party agrees that it will bring its
claims in a court of competent jurisdiction.

 

(iv)        Additional Conditions. For each mediation or arbitration:

 

(A)         Any mediation or arbitration will be held in New York, New York at
the offices of the mediator or arbitrator or, if mediation or arbitration in New
York, New York at the offices of the mediator or arbitrator is unavailable, the
mediator or arbitrator will select another location in a major metropolitan area
in the continental United States. Any party or witness may participate by
teleconference or video conference.

 

 7 

 

 

(B)         The Seller and the Requesting Party will have the right to seek
provisional relief from a competent court of law, including a temporary
restraining order, preliminary injunction or attachment order, if such relief is
available by law.

 

(v)         The Seller will not be required to produce personally identifiable
customer information for purposes of any mediation or arbitration. The existence
and details of any unresolved Reallocation Request, any informal meetings,
mediations or arbitration proceedings, the nature and amount of any relief
sought or granted, any offers or statements made and any discovery taken in the
proceeding will be confidential, privileged and inadmissible for any purpose in
any other mediation, arbitration, litigation or other proceeding. The parties
will keep this information confidential and will not disclose or discuss it with
any third party (other than a party’s attorneys, experts, accountants and other
advisors, as reasonably required in connection with the mediation or arbitration
proceeding under this Section 2.3), except as required by law, regulatory
requirement or court order. If a party to a mediation or arbitration proceeding
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for confidential information of the other
party to the mediation or arbitration proceeding, the recipient will promptly
notify the other party and will provide the other party with the opportunity to
object to the production of its confidential information. Nothing in this
Section 2.3(d) shall prevent the Noteholders or Note Owners from exercising
their rights under Section 7.2(e) of the Indenture or the Servicer or the
Depositor from complying with its disclosure requirements under Item 1121 of
Regulation AB.

 

(e)          Perfection Representations. The representations, warranties and
covenants set forth on Schedule I hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations contained in Schedule I
shall be continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I; and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.

 

Section 2.4           Protection of Title.

 

(a)          Filings. The Seller shall file such financing statements and cause
to be filed such continuation and other statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Buyer under this Agreement in the Exchange Note. The Seller
shall deliver (or cause to be delivered) to the Buyer file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing.

 

(b)          Name Change. The Seller shall not change its name, identity or
corporate structure in any manner that would, could, or might make any financing
statement or continuation statement filed by the Seller in accordance with
Section 2.4(a) “seriously misleading” within the meaning of Section 9-506, 9-507
and 9-508 of the UCC, unless it shall have given the Buyer at least 30 days’
prior written notice thereof and shall have taken all action prior to making
such change (or shall have made arrangements to take such action substantially
simultaneously with such change, if it is not possible to take such action in
advance) reasonably necessary or advisable in the opinion of the Buyer to amend
all previously filed financing statements or continuation statements described
in Section 2.4(a).

 

 8 

 

 

(c)          Sales Tax. All sales, property, use, transfer or other similar
taxes due and payable upon the purchase of the Exchange Note by the Buyer will
be paid or provided for by the Seller.

 

(d)          Executive Office; Maintenance of Offices. The Seller shall give the
Buyer at least 10 days’ prior written notice of any change of location of the
Seller for purposes of Section 9-307 of the UCC and shall have taken all action
prior to making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable in the opinion of the
Buyer to amend all previously filed financing statements or continuation
statements described in Section 2.4(a). The Seller shall at all times maintain
each office from which it services Titling Trust Assets and its principal
executive office within the United States of America.

 

Section 2.5           Other Adverse Claims or Interests. Except for the
conveyances and grants of security interests pursuant to this Agreement and the
other Transaction Documents, the Seller shall not sell, pledge, assign or
transfer the Exchange Note to any other Person, or grant, create, incur, assume
or suffer to exist any Adverse Claim on any interest therein, and the Seller
shall defend the right, title and interest of the Buyer in, to and under the
Exchange Note against all claims of third parties claiming through or under the
Seller.

 

Article III

MISCELLANEOUS

 

Section 3.1           Transfers Intended as Sale; Security Interest.

 

(a)          Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sale and contribution rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. The sale
and contribution of the Exchange Note shall be reflected on the Seller’s balance
sheet and other financial statements as a sale and contribution of assets by the
Seller. The sales and contributions by the Seller of the Exchange Note shall be
without recourse to, or representation or warranty (express or implied) by, the
Seller, except as otherwise specifically provided herein. The limited rights of
recourse specified herein against the Seller are intended to provide a remedy
for breach of representations and warranties relating to the condition of the
property sold, rather than to the collectibility of underlying indebtedness, and
therefore are intended to be consistent with warranties ordinarily given by a
seller of goods under Article 2 of the UCC.

 

 9 

 

 

(b)          Notwithstanding the foregoing, in the event that the Exchange Note
is held to be property of the Seller, or if for any reason this Agreement is
held or deemed to create a security interest in the Exchange Note, then it is
intended that:

 

(i)          This Agreement shall be deemed to be a security agreement within
the meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;

 

(ii)         The conveyance provided for in Section 2.1 shall be deemed to be a
grant by the Seller to the Buyer of a security interest in all of its right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the Exchange Note, to secure the
performance of the obligations of the Seller hereunder;

 

(iii)        The possession by the Buyer or its agent of the Exchange Note shall
be deemed to be “possession by the secured party” or possession by the purchaser
or a person designated by such purchaser, for purposes of perfecting the
security interest pursuant to the New York UCC and the UCC of any other
applicable jurisdiction; and

 

(iv)        Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Buyer for the purpose of perfecting such
security interest under applicable law.

 

Section 3.2           Specific Performance. Either party may enforce specific
performance of this Agreement.

 

Section 3.3           Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile communication or electronic mail) and shall be personally
delivered or sent by certified mail, postage prepaid, or by facsimile or by
electronic mail (if designated by a party to the other parties), to the intended
party at the address, facsimile number or electronic mail address of such party
set forth under its name on the signature pages hereof or at such other address,
facsimile number or electronic mail address as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall be effective (a) if personally delivered or sent by
electronic mail, when received, (b) if sent by certified mail, three Business
Days after having been deposited in the mail, postage prepaid, (c) if sent by
overnight courier, one Business Day after having been given to such courier, and
(d) if transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means. Notwithstanding the foregoing, with the consent of the
appropriate party to this Agreement, the obligations of World Omni and any
Affiliate of World Omni to deliver or provide any demand, delivery, notice,
communication or instruction to such party other than a Noteholder shall be
satisfied by World Omni or such Affiliate, as the case may be, making such
demand, delivery, notice, communication or instruction available at
https://via.intralinks.com/, or such other website or distribution service or
provider as World Omni or such Affiliate, as applicable, shall designate by
written notice to the other parties hereto.

 

 10 

 

 

Section 3.4           Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Section 3.5           Counterparts. This Agreement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

 

Section 3.6           Amendment.

 

(a)          Any term or provision of this Agreement may be amended by the
parties hereto without the consent of the Indenture Trustee, any Noteholder, the
Issuing Entity or the Owner Trustee; provided that (i) any amendment that
materially and adversely affects the interests of the Noteholders shall require
the consent of Noteholders evidencing not less than a majority of the aggregate
outstanding principal amount of the Outstanding Notes, voting as a single class,
and (ii) any amendment that materially and adversely affects the interests of
the Certificateholders, the Indenture Trustee or the Owner Trustee shall require
the prior written consent of the Persons whose interests are materially and
adversely affected. An amendment shall be deemed not to materially and adversely
affect the interests of the Noteholders if the Rating Agency Condition is
satisfied with respect to such amendment. The consent of the Certificateholders,
the Indenture Trustee or the Owner Trustee shall be deemed to have been given if
the Servicer does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.

 

(b)          Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or delay the Final Scheduled
Payment Date of any Note without the consent of the Holder of such Note, or (ii)
reduce the percentage of the aggregate outstanding principal amount of the
Outstanding Notes, the Holders of which are required to consent to any matter
without the consent of the Holders of at least the percentage of the aggregate
outstanding principal amount of the Outstanding Notes which were required to
consent to such matter before giving effect to such amendment.

 

(c)          Notwithstanding anything herein to the contrary, any term or
provision of this Agreement may be amended by the parties hereto without the
consent of any of the Noteholders or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.

 

(d)          It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

 

 11 

 

 

(e)          Prior to the execution of any amendment to this Agreement, the
Buyer shall provide each Rating Agency with written notice of the substance of
such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, the Buyer shall furnish a copy of such amendment to
each Rating Agency, the Issuing Entity, the Owner Trustee and the Indenture
Trustee.

 

(f)          Prior to the execution of any amendment to this Agreement, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.

 

Section 3.7           Waivers. No failure or delay on the part of the Buyer, the
Servicer, the Seller, the Issuing Entity or the Indenture Trustee in exercising
any power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Buyer or the Seller in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Buyer under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

Section 3.8           Entire Agreement. The Transaction Documents contain a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter thereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter thereof,
superseding all prior oral or written understandings. There are no unwritten
agreements among the parties.

 

Section 3.9           Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

Section 3.10         Binding Effect; Assignability. This Agreement shall be
binding upon and inure to the benefit of the Buyer and the Seller and their
respective successors and permitted assigns. The Seller may not assign any of
its rights hereunder or any interest herein without the prior written consent of
the Buyer, except as otherwise herein specifically provided. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time as the parties hereto shall agree.

 

Section 3.11        Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the sale of the Exchange Note and the
assignment of all rights and obligations of the Seller related thereto by the
Buyer to the Issuing Entity pursuant to the Exchange Note Transfer Agreement and
the mortgage, pledge, assignment and grant of a security interest in the
Exchange Note by the Issuing Entity to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders. In addition, the Seller hereby
acknowledges and agrees that for so long as the Notes are outstanding, the
Indenture Trustee will have the right to exercise all powers, privileges and
claims of the Buyer under this Agreement.

 

 12 

 

 

Section 3.12         No Waiver; Cumulative Remedies. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 3.13         Nonpetition Covenant. With respect to each Bankruptcy
Remote Party, each party hereto agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Financing (i) no
party hereto shall authorize such Bankruptcy Remote Party to commence a
voluntary winding-up or other voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to such Bankruptcy
Remote Party or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect in any jurisdiction or seeking the appointment of an
administrator, a trustee, receiver, liquidator, custodian or other similar
official with respect to such Bankruptcy Remote Party or any substantial part of
its property or to consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against such Bankruptcy Remote Party, or to make a general assignment
for the benefit of any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) none of the parties hereto shall commence or join with
any other Person in commencing any proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction. Each of the parties
hereto agrees that, prior to the date which is one year and one day after the
payment in full of all obligations under each Financing, it will not institute
against, or join any other Person in instituting against, any Bankruptcy Remote
Party an action in bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or similar proceeding under the laws of the United
States or any State of the United States.

 

Section 3.14         Each Exchange Note Separate; Assignees of Exchange Note.
Each party hereto acknowledges and agrees (and each holder or pledgee of the
Exchange Note, by virtue of its acceptance of such Exchange Note or pledge
thereof acknowledges and agrees) that (a) the Closed-End Collateral Specified
Interest is a separate series of the Titling Trust as provided in Section
3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code Section
3801 et seq., (b) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to (i) the Exchange Note or
the related 2017-A Reference Pool shall be enforceable against such Reference
Pool only and not against any Other Reference Pool or the Warehouse Facility
Pool or any Unencumbered Reference Pool and (ii) any Other Exchange Note, any
Other Reference Pool, the Warehouse Facility Pool or any Unencumbered Reference
Pool shall be enforceable against such Other Exchange Note, Other Reference
Pools, the Warehouse Facility Pool or Unencumbered Reference Pool only, as
applicable, and not against the Exchange Note or any Closed-End Units included
in the 2017-A Reference Pool, (c) except to the extent required by law, the
Closed-End Units included in the Warehouse Facility Pool, Closed-End Units
included in any Unencumbered Reference Pool or Closed-End Units included in any
Other Reference Pool with respect to any Other Exchange Note (other than the
Exchange Note transferred hereunder which is related to the 2017-A Reference
Pool) shall not be subject to the claims, debts, liabilities, expenses or
obligations arising from or with respect to the Exchange Note in respect of such
claim, (d) no creditor or holder of a claim relating to (i) the Exchange Note or
the related 2017-A Reference Pool shall be entitled to maintain any action
against or recover any assets allocated to any Other Reference Pool, the
Warehouse Facility Pool, any Unencumbered Reference Pool or any Other Exchange
Note or the assets allocated thereto, and (ii) any Other Reference Pool, the
Warehouse Facility Pool, any Unencumbered Reference Pool or any Other Exchange
Note other than the Exchange Note related to the 2017-A Reference Pool shall be
entitled to maintain any action against or recover any assets allocated to the
2017-A Reference Pool, and (e) any purchaser, assignee or pledgee of an interest
in the 2017-A Reference Pool or, the Exchange Note, must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Titling Trust a non-petition covenant substantially
similar to that set forth in Section 11.10 of the Titling Trust Agreement, and
(ii) execute an agreement for the benefit of each holder, assignee or pledgee
from time to time of any Other Exchange Note to release all claims to the assets
of the Titling Trust allocated to the Warehouse Facility Pool, any Unencumbered
Reference Pool and each Other Reference Pool and, in the event that such release
is not given effect, to fully subordinate all claims it may be deemed to have
against the assets of the Titling Trust allocated to the Warehouse Facility
Pool, any Unencumbered Reference Pool and each Other Reference Pool. Pursuant to
Section 3.1(a) of the Intercreditor Agreement, on the date hereof, each party
hereto shall enter into a Joinder Agreement to the Intercreditor Agreement as a
new Interest Holder, and shall deliver an executed copy of such Joinder
Agreement to each party to the Intercreditor Agreement.

 

 13 

 

 

Section 3.15         Submission to Jurisdiction; Waiver of Jury Trial. Each of
the parties hereto hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 3.3 of this Agreement;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          to the extent permitted by applicable law, waives all right of
trial by jury in any action, proceeding or counterclaim based on, or arising out
of, under or in connection with this Agreement, any other Transaction Document,
or any matter arising hereunder or thereunder.

 

[Signature Page Follows]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

  AUTO LEASE FINANCE LLC       By:     Name:     Title:         Address:      

190 Jim Moran Blvd.

Deerfield Beach, Florida 33442

Telephone: (954) 429-2900

Telecopy: (954) 429-2685

 

  WORLD OMNI AUTO LEASING LLC       By:     Name:     Title:         Address:  
   

190 Jim Moran Blvd.

Deerfield Beach, Florida 33442

Telephone: (954) 429-2900

Telecopy: (954) 429-2685

 

 

 

 

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in the
Exchange Note Sale Agreement, the Seller hereby represents, warrants, and
covenants to the Buyer as follows on the Closing Date:

 

1.          The Exchange Note Sale Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Exchange Note in
favor of the Buyer, which security interest is prior to all other Adverse Claims
and is enforceable as such as against creditors of and purchasers from the
Seller.

 

2.          The Exchange Note constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.

 

3.          The Seller owns and has good and marketable title to the Exchange
Note free and clear of any Adverse Claim, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Adverse Claim attaches is not impaired during the pendency of such
proceeding.

 

4.          The Seller has received all consents and approvals to the sale of
the Exchange Note hereunder to the Buyer required by the terms of the Exchange
Note to the extent that it constitutes an instrument or a payment intangible.

 

5.          The Seller has received all consents and approvals required by the
terms of the Exchange Note, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Buyer of its interest and rights in the Exchange Note hereunder.

 

6.          The Seller has caused or will have caused, within ten days after the
effective date of the Exchange Note Sale Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the Exchange
Note from the Seller to the Buyer and the security interest in the Exchange Note
granted to the Buyer hereunder.

 

7.          To the extent that the Exchange Note constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Buyer.

 

 Sch. I-1 

 

 

8.          Other than the transfer of the Exchange Note from the Seller to the
Buyer under the Exchange Note Sale Agreement and from the Buyer to the Issuing
Entity under the Exchange Note Transfer Agreement and the security interest
granted to the Indenture Trustee pursuant to the Indenture, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
the Exchange Note. The Seller has not authorized the filing of, nor is aware of,
any financing statements against the Seller that include a description of
collateral covering the Exchange Note other than any financing statement
relating to any security interest granted pursuant to the Transaction Documents
or that has been terminated.

 

9.          No instrument or tangible chattel paper that constitutes or
evidences the Exchange Note has any marks or notations indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Indenture Trustee.

 

 Sch. I-2 

 

